Citation Nr: 0710410	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-11 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back condition.  

2.  Entitlement to service connection for a neurological 
condition (claimed as head injury, neuroleptic disorder, 
nerve disorder, tremors, and sensory disorder).  
  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1955 
to February 1960.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran requested a Travel Board hearing in his March 
2003 substantive appeal.  However, he failed to report for 
the hearing scheduled in April 2006.  Therefore, the Board 
hearing request is considered withdrawn.  See 38 C.F.R. § 
20.704(d) (2006).

In addition, the veteran submitted a notice of disagreement 
with the RO's denial of service connection for post-traumatic 
stress disorder (PTSD) and tinnitus in a July 2003 rating 
decision.  However, the veteran did not perfect his appeal by 
providing a timely VA Form 9, Appeal to Board of Veterans' 
Appeals, or other substantive appeal, after the RO issued its 
October 2005 statement of the case (SOC).  See 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2006).  
Consequently, none of these issues is in appellate status.


FINDINGS OF FACT

1.  There is no evidence of treatment for a back injury in 
service and no link between the current disability and 
service.

2.  There is no evidence of any neurological condition in 
service or decades thereafter, and no link between any 
current neurological condition and a head injury suffered 
during military service in September 1956.  
 




CONCLUSIONS OF LAW

1.  Service connection for a back condition is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  Service connection for a neurological condition is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

The veteran claims that he suffered both back and 
neurological injuries when he fell seven feet off a ladder 
due to an electric shock he suffered aboard the USS Gwin in 
September 1956.  The veteran worked as an electrician's mate 
while in the Navy.    

With regard to his back injury, service medical records 
(SMRs) are negative for any complaint, treatment, or 
diagnosis of a back condition.  A September 1956 clinical 
record confirms that veteran hurt his head in the engine room 
aboard the USS Gwin, but there was no complaint or treatment 
for a back injury.  Importantly, an August 1959 SMR 
examination and his February 1960 separation examination are 
both negative for any back abnormality.  The Board must find 
the SMRs, as a whole, provide very negative evidence against 
the back claim.

In fact, the first evidence of any complaints regarding back 
pain is from the mid-1980s, over 25 years after service.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  In 
addition, even though the veteran complained of back pain in 
January 1988, X-rays in the same year of the dorsal, lumbar, 
and cervical spine showed no abnormalities.  

Based on the above, it follows that there is no basis to 
award service connection based on chronicity in service or 
continuous symptoms thereafter.  38 C.F.R.  § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  

Importantly, VA treatment records from 2000 to 2005 fail to 
reveal a current diagnosis for the veteran's complaints of 
back pain.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a September 2003 VA treatment record 
indicates that a recent magnetic resonance imaging (MRI) 
report was negative for any back condition.  As such, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted. 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Post-service medical records, as a whole, provide very 
negative evidence against the back claim as they indicate 
back pain that began decades after service with no connection 
to service.  As a result, even if the Board assumes that 
veteran currently has a back disorder, the service and post-
service medical record provides evidence against this claim, 
indicating a disorder that began years after service.

With regard to his claim for a neurological disorder, the 
veteran has variously alleged that several disorders, 
including a neuroleptic disorder, a nerve disorder, tremors, 
and a sensory disorder, are the result of the September 1956 
incident during which he injured his head aboard the USS 
Gwin.  He has submitted lay statements from his brother and 
spouse to attest to his neurological and psychological 
difficulties since this incident.  As for the psychiatric 
issues to include PTSD, anxiety, and depression, these 
particular issues are not currently on appeal as the claims 
folder is negative for a timely substantive appeal after an 
August 2005 SOC was issued for his psychiatric claims.  
Consequently, this decision will focus solely on alleged 
neurological manifestations of the in-service September 1956 
head injury.   

SMRs record that after he hit his head in September 1956, he 
received treatment for swelling and a definite depression 
felt on the occipital area of his head.  He reported 
blackening out during the incident.  However, X-rays were 
negative for any abnormality of the skull.  The veteran 
complained of no further symptoms after the incident 
occurred.  Most significantly, an August 1959 SMR examination 
conducted several years after the incident revealed no 
neurological abnormalities.  In addition, there is evidence 
of any neurological complaints or treatment during his final 
four years of service through discharge, providing more 
evidence against this claim.  

In fact, the first evidence of any neurological condition 
(essential tremors) comes from a neurology consult and 
discharge summary from Christ Hospital in 1988, over 25 years 
after service, providing more factual evidence that this 
disorder began many years after service.  Maxson, 230 F.3rd 
at 1333.  Therefore, there is no basis to award service 
connection based on chronicity in service or continuous 
symptoms thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 494-97.  
  
Moreover, there is no competent evidence of a nexus between 
any current neurological disorders and his period of active 
service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  In this regard, the Board 
acknowledges that the veteran was treated for tremors, 
according to VA treatment records from 2001 to 2004.  
However, the private physicians at Christ Hospital in 1988 
suggested that the tremors the veteran experienced were 
related to his psychiatric condition.  He was also treated 
for malignant neurolyptic malignant syndrome during this 
period of hospitalization in 1988 related to medications 
taken for his psychiatric treatment.  The veteran also 
indicated that he underwent electroconvulsive therapy during 
the 1980s.  In addition, the veteran has submitted a 
statement by a military physician's assistant, "S.H.," PA-
C, dated October 2002.  S.H. indicates that his diagnosis of 
essential tremors may have a familial basis, or may be 
exacerbated by a psychological disorder.  All of these facts 
provide strong evidence against this claim as the evidence 
suggests intercurrent causes for his neurological 
complications since his separation from service.  See 38 
C.F.R. § 3.303(b).  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
See generally Evans v. West, 12 Vet. App. 22 (1998) (when 
adequately explained, the Board is free to favor one medical 
opinion over another).  

The Board acknowledges that the veteran has a submitted 
private opinion from "J.P.," PhD., provided in letters 
dated September 2002, March 2003, and September 2003 that 
suggest that the veteran currently has a psycho-neuroleptic 
disorder secondary to neurological trauma suffered during 
service.  According to Dr. P., a private medical physician 
concurred with her opinion.  Her opinion was initially based 
on the history reported by the veteran, but subsequently she 
indicated that she was able to review his "service record."  
However, it remains unclear what particular records she 
reviewed in coming to her conclusion.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VA cannot reject a medical opinion simply because 
it is based on a history supplied by the veteran and that the 
critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the veteran).  

In this respect, the Board rejects the veteran's reported 
history of a neurological injury in service.  The probative 
service and post-service evidence of record does not support 
the conclusions of Dr. P. and the Board finds this medical 
opinion is entitled to very low probative value.  The lack of 
complaints or a diagnosis of a neurological disorder in 
service or for many decades thereafter provides strong 
evidence against the claim and the basis for the medical 
opinion is very unclear in light of extensive evidence in 
this record against these claims.  In addition, the October 
2002 statement by S.H., PA-C, indicates that the veteran's 
diagnosis of essential tremors may have a familial basis.  
Consequently, the Board considers the private medical opinion 
of Dr. P. to be of limited probative value, and simply not 
supported by the evidence of record. 

The Board also emphasizes that neither the veteran, his 
spouse, his brother, nor his representative, without evidence 
showing that he or she has medical training or expertise, is 
competent to offer a diagnosis or an opinion as to the 
medical etiology  See 38 C.F.R. § 3.159(a)(2); Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Simply 
stated, no lay person can competently diagnose the veteran 
with a neurological or a back disorder and then state that 
either condition is the result of active service decades ago.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for neurological and 
back disorders.  38 U.S.C.A. § 5107(b).

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated October 2001, April 
2003, and October 2005.  Those letters effectively satisfied 
the notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claims; (2) informing 
the veteran about the information and evidence the VA would 
seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claims.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO properly issued its initial 
VCAA notice in October 2001, prior to the January 2002 
adverse determination on appeal.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  Although the RO provided the 
veteran with supplemental information in later VCAA letters, 
there is no indication or allegation that doing so resulted 
in prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  Moreover, the Board emphasizes that 
neither the veteran nor his representative has made any 
showing or allegation of any defect in the provision of 
notice that resulted in some prejudice to the veteran.  The 
Board finds that any deficiency in the content or timing of 
notice to the veteran is harmless error.      

Since the Board has concluded above that the preponderance of 
the evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further VCAA notice is needed.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, service personnel records (SPRs), VA 
treatment records, and private medical records as identified 
or authorized by the veteran.  The veteran has also submitted 
several written personal statements, lay statements from 
family, and additional private medical evidence, and was 
afforded the opportunity to meaningfully participate in his 
claims.  He failed to avail himself of the opportunity to 
testify at a Travel Board hearing that was scheduled for him.  

The RO has attempted to secure all private medical records 
for the veteran for which the veteran has provided the 
required authorization.  The RO has properly obtained or 
followed-up on its requests to obtain records.  Specifically, 
the RO issued an initial request, follow-up request, and 
explanatory letter to the veteran pertaining to records of 
"R.M.," M.D., in October 2005.  In addition, the veteran 
was advised in May 2005 that he did provide a correct address 
pertaining to other outstanding private medical records.  In 
this case, the Board is satisfied the RO has made reasonable 
efforts to obtain all private medical records identified by 
the veteran.  38 C.F.R. § 3.159(c).  

With regard to a VA examination, under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

Simply stated, the standards of McLendon are not met in this 
case.  In this regard, the Board has also considered the 
decision in Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  However, the outcome of this claim hinges on what 
occurred, or more precisely what did not occur, during 
service.  

Specifically, in the absence of evidence of a in-service back 
or neurological disease or injury, and no evidence of 
treatment immediately after service, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disabilities would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disabilities and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  SMRs simply do not 
document any specific neurological or back treatment.  The 
veteran suffered a head injury but did not seek any treatment 
for any type of residuals.   

The U.S. Court of Appeals for Veterans Claims (Court) has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant that have 
been previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).  It is important to note that the 
service and post-service medical records not only fail to 
support the veteran's claims, the Board finds that they 
provide highly probative evidence against the claims as a 
whole, providing the basis to conclude that additional 
development of this case, including examinations or medical 
opinions, are not needed.  
  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


